Citation Nr: 1408990	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-43 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from May 1975 to May 1978, in the Navy from June 1978 to June 1980, and in the Air Force Reserves between 1984 and February 2003.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran is seeking to establish service connection for both bilateral hearing loss and tinnitus, which he contends is due to in-service noise exposure.  The Veteran's DD Form 214 documents the Veteran's military occupational specialty as a field artillery crewman.

In August 2010, the Veteran underwent VA examination, at which time a hearing loss disability for VA purposes, was not found.  38 C.F.R. § 3.385 (2013).  More recently, the Veteran submitted a private audiogram dated in February 2012, which shows a current hearing loss disability for VA purposes.  Id.   

In January 2008, the Veteran's private audiologist submitted a statement indicating that, at that time, the Veteran had "essentially normal hearing with a drop in high frequencies probably secondary to previous noise exposure."  The August 2010 VA examiner, also at a time when the Veteran's hearing was not at the level of VA disability, opined that because the audiogram done at the time of the Veteran's separation from service was normal and there was no shift of hearing sensitivity, it was "less likely than not" that the hearing loss experienced now was the result of military acoustic trauma.  In that this rationale is reliant upon only the Veteran's lack of hearing loss at the time of separation from service, and does not adequately explain whether any current hearing loss was actually caused by in-service noise exposure, it is inadequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at service separation, service connection can be established if medical evidence shows that it is actually due to incidents during service).  The most recent private audiogram report, dated in February 2012, does not include an opinion as to the etiology of the hearing loss shown.  Thus, to date, the medical evidence of record does not include an examination and adequate opinion as to the etiology of the Veteran's hearing loss.  This matter must be remanded so that the Veteran may be afforded a new examination and so that an adequate opinion can be obtained.

As to the Veteran's tinnitus, the August 2010 VA examiner opined that because the Veteran's hearing was normal at separation from service, his current tinnitus was "less likely than not" the result of military acoustic trauma.  The Board is unclear as to the relevance of the Veteran's hearing sensitivity at separation to the issue of whether in-service noise exposure caused tinnitus.  To date, the record does not include a competent medical opinion as to whether the in-service noise exposure caused the Veteran's current tinnitus.  Such an opinion should be obtained on remand at the time of the audiological examination.

Finally, VA has a duty, in order to assist the Veteran, to obtain evidence in control of a Federal department or agency needed to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The Board recognizes that the Veteran was in the Air Force Reserves for nearly twenty years.  He reported at his hearing before the Board that he served as an air reserve technician on the flight line at Tinker Air Force Base from 1984 until February 2003.  With respect to his Reserve records, at the time of the February 2012 hearing before the Board, his representative requested that the Board obtain all of his Reserve medical treatment records and associate them with the claims file.  On remand, an attempt must be made to obtain any Reserve treatment records from the appropriate facilities, to include the Tinker Air Force Base.  The December 2002 Reserve Order that provided details related to the Veteran's retirement shows that the current assignment from which the Veteran was relieved was "0931 CEG SQ MCCONNELL AFB KS 67221."

Accordingly, the claims for service connection for bilateral hearing loss and tinnitus are remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

Regardless of the Veteran's response, the RO must contact all appropriate facilities, to include as appropriate the National Personnel Records Center, Tinker Air Force Base, and McConnell Air Force Base, and request any and all treatment records for the period of the Veteran's Air Force Reserve duty from 1984 until February 2003.  The RO must verify the Veteran's specific dates of service with the Air Force Reserve.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the current existence and etiology of any bilateral hearing loss and tinnitus found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any degree of the Veteran's current hearing loss and his current tinnitus is related to his period of military service, or to any incident therein, to include as due to in-service noise exposure.  The Veteran's military occupational specialty, the objective medical findings in the service treatment records, the previous VA and private audiological evaluations currently of record, the Veteran's history of in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be addressed.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claims must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

